Citation Nr: 0803935	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-21 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection of residuals of 
bipartite sesamoid injury, right foot.

2. Entitlement to service connection for heel injury, left 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1992, October 2001 to September 2002, and February 
2003 to April 2004, and had periods of reserve duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claims of 
entitlement to service connection for residuals of bipartite 
sesamoid injury, right foot, and heel injury, left foot.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDINGS OF FACT

1. The veteran incurred both a left heel injury and a 
bipartite sesamoid injury in service.

2. A current disability has been shown with respect to 
residuals of bipartite sesamoid injury of the right foot. 

3. A current disability has not been shown with respect to 
heel injury of the left foot. 


CONCLUSIONS OF LAW

1. Current residuals of bipartite sesamoids injury, right 
foot, were incurred in service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).

2. A current heel injury, left foot, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2003 and February 2006 letters to the veteran from the Agency 
of Original Jurisdiction (AOJ) specifically notified her of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in her possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in February 2006.  
Thereafter, she was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in August 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private medical treatment records, 
VA examinations, and written statements from the veteran and 
her representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claim.

II. Service Connection

The veteran argues that she is entitled to service connection 
for both residuals of a right foot bipartite sesamoid injury 
and a left heel injury.  The veteran filed a claim for these 
conditions in October 2002. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, 
inter alia, duty other than full-time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

In the instant case, the record reflects both an in-service 
right foot injury and in-service left foot injury.  A Line of 
Duty determination dated in April 2001 indicates that the 
veteran injured her left heel while practicing basketball.  A 
Line of Duty determination dated in September 2002 indicates 
that the veteran had right great toe pain of unknown etiology 
as the result of exercising.

Private medical records dated from February 2002 to July 2002 
indicate treatment for left heel discomfort on the plantar 
surface and discomfort under the lateral seasmoid the first 
metatarsal phalangeal joint of the right foot.

A letter from veteran's private doctor, dated in January 
2003, indicates a diagnosis of sesamoiditis, right foot, 
resolved.  The letter also indicates that the veteran 
returned having no pain since her previous visit, that no 
tenderness could be elicited with palpation to the tibial or 
fibular sesamoid, and that there was no discomfort with 
forward dorsiflexion or active plantar flexion of the great 
toe. 

October 2003 service medial records indicate that the veteran 
reported pain under the right big toe for three days.  
November 2003 service medial records indicate that the 
veteran had an antalgic gait with a cane walker, and that she 
reported having been diagnosed as having a stress fracture.  
The veteran was diagnosed as having a stress fracture of the 
foot.

Private medical records dated from November 2003 to January 
2004 indicate treatment for sesamoiditis of the right foot, 
which had resolved by January 2004.

On March 2005 VA examination, the veteran was noted to have 
normal posture and gait.

The veteran was afforded a VA examination in July 2006.  With 
respect to the right foot, the veteran reported the 
following: that she had been suffering from a stress 
fracture; that the condition had existed since 2000; that, 
due to the foot condition, she had suffered from pain at the 
bottom of her feet for six years; that the pain occurred 
three times per month and lasted for three days; that the 
pain was localized, burning, aching and sharp in nature; that 
pain was elicited by physical activity and relieved by rest 
and foot cast; that, at the time of pain, she could function 
without medication; that she had a burning sensation on the 
ball of the right foot; that, at rest, standing, or walking, 
she had pain; that she had a foot cast in 2001 without 
residual after the treatment; and that there was no 
functional impairment resulting from the condition.  With 
respect to the left foot, the veteran reported the following: 
that she had been suffering from a bruised heel since 2000; 
that pain occurred one time per month and lasted two days, 
was localized, aching and sharp; that it could be elicited by 
physical activity and relieved by rest; that, at the time of 
pain she could function without medication; that she had 
crutches in 2000, without residual after treatment; and that 
there was no functional impairment resulting from the 
condition.   Range of motion was normal for the right and 
left ankle joints, with no additional limitation of function.  
Neither foot revealed tenderness, weakness, edema, atrophy, 
or disturbed circulation.  There was no limitation with 
standing or walking, and no type of support with her shoes.  
Posture and gait were normal with no assistive device for 
ambulation required.  X-ray findings for both feet were 
within normal limits.  For both the claimed condition of 
residuals of bipartite sesamoid injury, right foot, and heel 
injury, left foot, there was no diagnosis because there was 
no pathology to render a diagnosis.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a left heel injury.  However, the Board finds 
the evidence of record to be at least in equipoise with 
respect to the veteran's claim for residuals of bipartite 
sesamoid injury, right foot.

The record reflects that the veteran incurred both a left 
heel injury and a bipartite sesamoid injury in service.  
However, the record reflects current residual disability only 
for the bipartite sesamoid injury.  In this regard, the Board 
notes that, on July 2006 VA examination, there was no 
pathology to render a diagnosis for either the left foot or 
the right foot condition, and neither disability was shown on 
examination.  However, the record reflects treatment records 
for the veteran's bipartite sesamoid injury residuals dated 
after the veteran's October 2003 claim.  Conversely, record 
reflects no medical evidence of a left heel disability after 
the veteran's October 2003 claim.  Because the evidence shows 
that veteran had bipartite sesamoid injury residuals at some 
point during the processing of her claim, she had a current 
right foot bipartite sesamoid injury disability that could be 
service-connected.  See McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007).

The Board notes the veteran's complaints of heel pain during 
the period of the processing of her claim.  Nevertheless, the 
record from that period lacks any diagnosis, treatment, or 
objective medical evidence of any functional impairment.  
Pain alone does not constitute a disability for service 
connection purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Thus, as a disability able to be 
service-connected has not been shown to exist from the time 
the veteran filed her claim until the present, the Board 
finds that no current disability of a left foot heel injury 
has been shown.

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A current disability has been 
shown with respect to residuals of bipartite sesamoid injury 
of the right foot, but not with respect to heel injury of the 
left foot.  Accordingly, service connection is warranted for 
residuals of bipartite sesamoid injury of the right foot, but 
not for heel injury of the left foot.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional medical evidence of a current 
left heel disability.


ORDER

1. Entitlement to service connection of residuals of 
bipartite sesamoid injury, right foot, is granted.

2. Entitlement to service connection for heel injury, left 
foot, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


